Opinion by
Mb. Justice Dean,
This is an appeal from the same decree as that appealed from by the Fidelity Insurance, Trust and Safe Deposit Company, in which opinion has this day been handed down, ante, p. 45. For the reasons therein stated, the decree of the court modifying the decree of the auditing judge is reversed, and the decree of the said auditing judge is adopted and affirmed as the decree of this Court. As those intrusted with the execution of the will, because of its susceptibility to different interpretations, could not safely execute it without a judicial decree, it is directed that the costs of this appeal be paid out of the fund.